Title: To George Washington from Lachlan McIntosh, 20 April 1784
From: McIntosh, Lachlan
To: Washington, George

 

Dear General
Savannah in Georgia 20th April 1784.

Your Excellencys very obliging and kind favor of the 15th December last was delivered to me four days ago, inclosing Copy of the Letter you humanely wrote to the Minister of France in behalf of the unfortunate Captain DuCoins, who I hope through your Excellencys powerful Intercession may be restored again to his friends and Country & made happy.
Please to accept my Sincerest Thanks for that as well as the concern you have been pleased to take in the injurys done to my own honor, altho’ I have had no reparation for them yet, which probably may be owing as your Excellency observes to the Resolve of our Assembly of 1st Feby 1783 not being properly Authenticated—the Speaker and Clerk of our Assembly happening to be absent that time, as they are now. but I conceived ’twould be less Necessary as the Journals are always published in our Gazettes one of which that has the Resolve I have the honor of inclosing—wherein your Excellency cannot help Noticeing part of the Art and Management of Walton’s party who composed the Committee, in softening as much as they could, and afterwards putting off their Report from day to day, keeping the House ignorant of it, untill they first Chose him Chief Justice to protect him from Insults, and which the Wretch still retains unmollested in Compassion to his Family. I am with real Respect and Esteem Your Excellency’s obliged & most Hble servt.

Lachn McIntosh

